Citation Nr: 1417955	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for grade II spondylolisthesis L5-S1 with chronic back pain (a low back disability).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection for a low back disability, glaucoma, and migraine headaches.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2009, and a copy of the hearing transcript is of record.

In a January 2010 Board decision, the Veteran's claim for a low back disability was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In July 2010 correspondence the Veteran indicated she desired to withdraw the claim of entitlement to service connection for glaucoma.  Thus, the issue is withdrawn.

Also in July 2010, the Veteran sought to reopen her claim for migraine headaches as secondary to a low back disability.  For reasons explained below, the Board is denying the Veteran's claim for a low back disability.  Therefore, there is no basis for entitlement to service connection for migraine headaches on a secondary basis. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; a low back disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an October 2006 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's service treatment records and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  She has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

In compliance with the Board's January 2010 remand, VA made attempts to locate the additional private treatment records identified by the Veteran and associated all those found with the claims file.  In addition, VA provided the Veteran with a second medical examination in September 2010.  The September 2010 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and provided an opinion as to the nature of the claimed disability, accompanied by a rationale.  The examination is adequate for VA purposes.  Thus VA has complied with the January 2010 remand instructions.  Stegall, supra. 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the onset and etiology of the claimed disability.  Ultimately the claim was remanded for additional development.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II. Analysis

Certain chronic disabilities, such as arthritis, including spondylosis, are entitled to presumptive service connection if the disease became manifest to a degree of 10 percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, a July 2002 lumbar spine x-ray showed "mild anterolisthesis of L5 on S1 probably within the 5-10% range. . . Moderate to severe central canal stenosis." However, this record is over 24 years after the Veteran's separation and therefore outside of the presumptive period.  As there is no indication that any arthritis manifested to a degree of 10 percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption of soundness can be rebutted by a showing of clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Id.  In this case, the March 2007 and September 2010 VA examiners have stated that spondylolisthesis is commonly congenital or occurs in adolescence.   However, clinical evaluation of the Veteran's spine was normal at the Veteran's December 1974 entry examination.  The Veteran testified that she does not recall having any problems with her back prior to service.  Further, the record does not contain any evidence of a spine disability prior to service.  Therefore, clear and unmistakable evidence of a pre-existing back condition has not been shown.  As such, the presumption of soundness is not rebutted.  Thus, the claim is treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record contains a current diagnosis of spondylolisthesis of L5-S1 with a defect in the pars interarticularis.  Thus, the current disability requirement has been met.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran contends that her low back disability is related to a fall she sustained in service.  Service treatment records show complaints of low back pain in June and December of 1977.  In June 1977, the Veteran complained of back pain for the past 2 months, but did not recall having injured her back.  Later in June 1977 the Veteran stated that she injured her back after lifting a long object.  The Veteran was found to be tender at L5 area and the examiner diagnosed possible lumbar strain.  In December 1977, the Veteran again complained of low back pain.

However, the record does not contain evidence of a medical nexus between the in-service disease or injury and the Veteran's current disability.  Both the March 2007 and the September 2010 VA examiners opined that there is no documentation or history of an in-service injury significant enough to cause a bilateral pars defect with spondylolisthesis.  The remainder of the record does not contain a positive medical opinion.  Thus, the Board finds that the medical nexus requirement has not been met.

Alternately, service connection for this disability may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  The evidence of record shows a notation of lumbar spine tenderness in August 1994.  However, there is no further evidence of low back symptomatology and the Veteran was not diagnosed with a low back disability until July 2002.  

The Veteran is competent to report a history of back symptoms dating back to service; however, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Although the Veteran contends that she experienced intermittent low back pain since service, the Veteran reported at a March 2003 examination that she was experiencing low back pain of 11 months duration after she was involved in a motor vehicle accident in 2002.  These conflicting statements weigh against the Veteran's credibility.

In addition, the Board notes that the record contains treatment records dating from 1989 to 1998, and 2003 to 2008.  The Board finds it likely that if low back problems persisted or a low back disability was present, the Veteran would have mentioned this during these treatment visits.

In short, for reasons expressed immediately above, the claim of service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


